        Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 1 of 7




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Russell Handy, Esq., SBN 195058
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       Phone(858)375-7385;(888)422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                           UNITED STATES DISTRICT COURT
 9                        NORTHERN DISTRICT OF CALIFORNIA
10
11     Samuel Love,                             Case No.

12               Plaintiff,
                                                Complaint For Damages And
13       v.                                     Injunctive Relief For Violations
                                                Of: American’s With Disabilities
14     Carl J. Graffenstatte, Jr., in           Act; Unruh Civil Rights Act
       individual and representative
15     capacity as trustee of The Carl J. and
       Donna P. Graffenstatte Family Trust,
16     dated August 4, 2000;
       Donna P. Graffenstatte, in
17     individual and representative
       capacity as trustee of The Carl J. and
18     Donna P. Graffenstatte Family Trust,
       dated August 4, 2000;
19     A & C Auto Service Incorporated,
       a California Corporation; and Does
20     1-10,

21               Defendants.

22
23         Plaintiff Samuel Love complains of Carl J. Graffenstatte, Jr., in

24   individual and representative capacity as trustee of The Carl J. and Donna P.

25   Graffenstatte Family Trust, dated August 4, 2000; Donna P. Graffenstatte, in

26   individual and representative capacity as trustee of The Carl J. and Donna P.

27   Graffenstatte Family Trust, dated August 4, 2000; A & C Auto Service

28


                                           1

     Complaint
        Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 2 of 7




 1   Incorporated, a California Corporation; and Does 1-10 (“Defendants”), and
 2   alleges as follows:
 3
 4     PARTIES:
 5     1. Plaintiff is a California resident with physical disabilities. He is
 6   substantially limited in his ability to walk. He is a paraplegic who uses a
 7   wheelchair for mobility.
 8     2. Defendants Carl J. Graffenstatte, Jr. and Donna P. Graffenstatte, in
 9   individual and representative capacity as trustee of The Carl J. and Donna P.
10   Graffenstatte Family Trust, dated August 4, 2000, owned the real property
11   located at or about 186 E. Lewelling Blvd., San Lorenzo, California, in August
12   2019.
13     3. Defendants Carl J. Graffenstatte, Jr. and Donna P. Graffenstatte, in
14   individual and representative capacity as trustee of The Carl J. and Donna P.
15   Graffenstatte Family Trust, dated August 4, 2000, own the real property
16   located at or about 186 E. Lewelling Blvd., San Lorenzo, California, currently.
17     4. Defendant A & C Auto Service Incorporated owned A & C Auto Service
18   located at or about 186 E. Lewelling Blvd., San Lorenzo, California, in August
19   2019.
20     5. Defendant A & C Auto Service Incorporated owns A & C Auto Service
21   located at or about 186 E. Lewelling Blvd., San Lorenzo, California, currently.
22     6. Plaintiff does not know the true names of Defendants, their business
23   capacities, their ownership connection to the property and business, or their
24   relative responsibilities in causing the access violations herein complained of,
25   and alleges a joint venture and common enterprise by all such Defendants.
26   Plaintiff is informed and believes that each of the Defendants herein,
27   including Does 1 through 10, inclusive, is responsible in some capacity for the
28   events herein alleged, or is a necessary party for obtaining appropriate relief.


                                            2

     Complaint
        Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 3 of 7




 1   Plaintiff will seek leave to amend when the true names, capacities,
 2   connections, and responsibilities of the Defendants and Does 1 through 10,
 3   inclusive, are ascertained.
 4
 5     JURISDICTION & VENUE:
 6     7. The Court has subject matter jurisdiction over the action pursuant to 28
 7   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 8   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 9     8. Pursuant to supplemental jurisdiction, an attendant and related cause
10   of action, arising from the same nucleus of operative facts and arising out of
11   the same transactions, is also brought under California’s Unruh Civil Rights
12   Act, which act expressly incorporates the Americans with Disabilities Act.
13     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
14   founded on the fact that the real property which is the subject of this action is
15   located in this district and that Plaintiff's cause of action arose in this district.
16
17     FACTUAL ALLEGATIONS:
18     10. Plaintiff went to A & C Auto Service in August 2019 with the intention
19   to avail himself of its services and to assess the business for compliance with
20   the disability access laws.
21     11. A & C Auto Service is a facility open to the public, places of public
22   accommodation, and business establishments.
23     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
24   to provide accessible parking.
25     13. On information and belief, the defendants currently fail to provide
26   accessible parking.
27     14. Plaintiff personally encountered this barrier.
28     15. By failing to provide accessible facilities, the defendants denied the


                                               3

     Complaint
        Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 4 of 7




 1   plaintiff full and equal access.
 2     16. The lack of accessible facilities created difficulty and discomfort for the
 3   Plaintiff.
 4     17. The defendants have failed to maintain in working and useable
 5   conditions those features required to provide ready access to persons with
 6   disabilities.
 7     18. The barriers identified above are easily removed without much
 8   difficulty or expense. They are the types of barriers identified by the
 9   Department of Justice as presumably readily achievable to remove and, in fact,
10   these barriers are readily achievable to remove. Moreover, there are numerous
11   alternative accommodations that could be made to provide a greater level of
12   access if complete removal were not achievable.
13     19. Plaintiff will return to A & C Auto Service to avail himself of its services
14   and to determine compliance with the disability access laws once it is
15   represented to him that A & C Auto Service and its facilities are accessible.
16   Plaintiff is currently deterred from doing so because of his knowledge of the
17   existing barriers and his uncertainty about the existence of yet other barriers
18   on the site. If the barriers are not removed, the plaintiff will face unlawful and
19   discriminatory barriers again.
20     20. Given the obvious and blatant nature of the barriers and violations
21   alleged herein, the plaintiff alleges, on information and belief, that there are
22   other violations and barriers on the site that relate to his disability. Plaintiff will
23   amend the complaint, to provide proper notice regarding the scope of this
24   lawsuit, once he conducts a site inspection. However, please be on notice that
25   the plaintiff seeks to have all barriers related to his disability remedied. See
26   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
27   encounters one barrier at a site, he can sue to have all barriers that relate to his
28   disability removed regardless of whether he personally encountered them).


                                               4

     Complaint
        Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 5 of 7




 1   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
 2   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
 3   Defendants.) (42 U.S.C. section 12101, et seq.)
 4     21. Plaintiff re-pleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint.
 7     22. Under the ADA, it is an act of discrimination to fail to ensure that the
 8   privileges, advantages, accommodations, facilities, goods and services of any
 9   place of public accommodation is offered on a full and equal basis by anyone
10   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
11   § 12182(a). Discrimination is defined, inter alia, as follows:
12            a. A failure to make reasonable modifications in policies, practices,
13                or procedures, when such modifications are necessary to afford
14                goods,    services,    facilities,   privileges,    advantages,   or
15                accommodations to individuals with disabilities, unless the
16                accommodation would work a fundamental alteration of those
17                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
18            b. A failure to remove architectural barriers where such removal is
19                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
20                defined by reference to the ADA Standards.
21            c. A failure to make alterations in such a manner that, to the
22                maximum extent feasible, the altered portions of the facility are
23                readily accessible to and usable by individuals with disabilities,
24                including individuals who use wheelchairs or to ensure that, to the
25                maximum extent feasible, the path of travel to the altered area and
26                the bathrooms, telephones, and drinking fountains serving the
27                altered area, are readily accessible to and usable by individuals
28                with disabilities. 42 U.S.C. § 12183(a)(2).


                                             5

     Complaint
        Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 6 of 7




 1     23. When a business provides parking, it must provide accessible parking.
 2     24. Here, accessible parking has not been provided.
 3     25. The Safe Harbor provisions of the 2010 Standards are not applicable
 4   here because the conditions challenged in this lawsuit do not comply with the
 5   1991 Standards.
 6     26. A public accommodation must maintain in operable working condition
 7   those features of its facilities and equipment that are required to be readily
 8   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 9     27. Here, the failure to ensure that the accessible facilities were available
10   and ready to be used by the plaintiff is a violation of the law.
11
12   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
13   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
14   Code § 51-53.)
15     28. Plaintiff repleads and incorporates by reference, as if fully set forth
16   again herein, the allegations contained in all prior paragraphs of this
17   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
18   that persons with disabilities are entitled to full and equal accommodations,
19   advantages, facilities, privileges, or services in all business establishment of
20   every kind whatsoever within the jurisdiction of the State of California. Cal.
21   Civ. Code §51(b).
22     29. The Unruh Act provides that a violation of the ADA is a violation of the
23   Unruh Act. Cal. Civ. Code, § 51(f).
24     30. Defendants’ acts and omissions, as herein alleged, have violated the
25   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
26   rights to full and equal use of the accommodations, advantages, facilities,
27   privileges, or services offered.
28     31. Because the violation of the Unruh Civil Rights Act resulted in difficulty,


                                              6

     Complaint
         Case 3:19-cv-05397-LB Document 1 Filed 08/28/19 Page 7 of 7




 1   discomfort or embarrassment for the plaintiff, the defendants are also each
 2   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 3   (c).)
 4
 5             PRAYER:
 6             Wherefore, Plaintiff prays that this Court award damages and provide
 7   relief as follows:
 8           1. For injunctive relief, compelling Defendants to comply with the
 9   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
10   plaintiff is not invoking section 55 of the California Civil Code and is not
11   seeking injunctive relief under the Disabled Persons Act at all.
12           2. Damages under the Unruh Civil Rights Act, which provides for actual
13   damages and a statutory minimum of $4,000 for each offense.
14           3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
15   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
16
17   Dated: August 14, 2019               CENTER FOR DISABILITY ACCESS
18
19                                        By:
20                                        ____________________________________
21                                               Amanda Seabock, Esq.
                                                 Attorney for plaintiff
22
23
24
25
26
27
28


                                                7

     Complaint
